Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 1 of 16




                “Exhibit 1”
                                Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 2 of 16


Inbound /
Outbound    Vendor          Date           Time          Phone No.    Description         Call Result
Outbound    First Contact     10/10/2014   12:35:00 PM   9163089847   Answering machine
Outbound    First Contact     10/11/2014   3:56:00 PM    9163089847   Answering machine
Outbound    First Contact     10/12/2014   1:35:00 PM    9163089847   Answering machine
Outbound    iEnergizer        12/18/2015   1:06:00 PM    9163089847   Busy signal
Outbound    TPUSA             12/19/2015   10:11:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/19/2015   11:53:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/19/2015   12:51:00 PM   9163089847   Fast busy           Fast Busy
Outbound    TPUSA             12/19/2015   1:29:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/19/2015   2:32:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/20/2015   9:27:00 AM    9163089847   Answering machine
Outbound    TPUSA             12/20/2015   10:44:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/20/2015   11:32:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/20/2015   12:32:00 PM   9163089847   Answering machine
Outbound    TPUSA             12/20/2015   1:14:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/20/2015   1:53:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/21/2015   9:09:00 AM    9163089847   Answering machine
Outbound    TPUSA             12/21/2015   9:52:00 AM    9163089847   Answering machine
Outbound    TPUSA             12/21/2015   10:44:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/21/2015   11:28:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/21/2015   12:03:00 PM   9163089847   Answering machine
Outbound    TPUSA             12/21/2015   12:43:00 PM   9163089847   Answering machine
Outbound    TPUSA             12/21/2015   1:06:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/21/2015   1:29:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/21/2015   1:57:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/21/2015   2:31:00 PM    9163089847   Answering machine
Outbound    TPUSA             12/22/2015   9:07:00 AM    9163089847   Answering machine
Outbound    TPUSA             12/22/2015   9:57:00 AM    9163089847   Answering machine
Outbound    TPUSA             12/22/2015   11:08:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/22/2015   11:45:00 AM   9163089847   Answering machine
Outbound    TPUSA             12/22/2015   12:19:00 PM   9163089847   Answering machine
Outbound    TPUSA             12/22/2015   12:53:00 PM   9163089847   Answering machine




                                              CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000012
                     Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 3 of 16


Outbound   TPUSA   12/22/2015   1:18:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/22/2015   1:51:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/22/2015   2:51:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/22/2015   3:45:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/23/2015   9:18:00 AM    9163089847   Answering machine
Outbound   TPUSA   12/23/2015   10:13:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/23/2015   11:15:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/23/2015   11:41:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/23/2015   1:06:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/23/2015   1:37:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/23/2015   2:07:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/23/2015   4:08:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/23/2015   5:49:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/24/2015   9:47:00 AM    9163089847   Answering machine
Outbound   TPUSA   12/24/2015   11:14:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/24/2015   11:59:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/24/2015   12:36:00 PM   9163089847   Answering machine
Outbound   TPUSA   12/24/2015   1:03:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/24/2015   1:21:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/24/2015   1:39:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/26/2015   9:15:00 AM    9163089847   Answering machine
Outbound   TPUSA   12/26/2015   10:44:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/26/2015   11:22:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/26/2015   11:56:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/26/2015   12:42:00 PM   9163089847   Answering machine
Outbound   TPUSA   12/26/2015   1:16:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/26/2015   1:41:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/27/2015   9:27:00 AM    9163089847   Answering machine
Outbound   TPUSA   12/27/2015   10:34:00 AM   9163089847   Answering machine
Outbound   TPUSA   12/27/2015   12:01:00 PM   9163089847   Answering machine
Outbound   TPUSA   12/27/2015   12:40:00 PM   9163089847   Answering machine
Outbound   TPUSA   12/27/2015   1:12:00 PM    9163089847   Answering machine
Outbound   TPUSA   12/27/2015   1:49:00 PM    9163089847   Answering machine




                                   CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000013
                            Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 4 of 16


Outbound   First Contact    1/8/2016   11:44:00 AM   9163089847   Answering machine
Outbound   First Contact    1/8/2016   12:57:00 PM   9163089847   Disconnected number
Outbound   First Contact    1/8/2016   6:34:00 PM    9163089847   No answer
Outbound   First Contact    1/9/2016   10:36:00 AM   9163089847   No answer
Outbound   First Contact    1/9/2016   1:37:00 PM    9163089847   No answer
Outbound   First Contact    1/9/2016   2:50:00 PM    9163089847   No answer
Outbound   First Contact   1/10/2016   9:34:00 AM    9163089847   Answering machine
Outbound   First Contact   1/10/2016   11:32:00 AM   9163089847   No answer
Outbound   First Contact   1/10/2016   4:45:00 PM    9163089847   Answering machine
Outbound   First Contact   1/11/2016   11:08:00 AM   9163089847   No answer
Outbound   First Contact   1/11/2016   12:37:00 PM   9163089847   Disconnected number
Outbound   First Contact   1/11/2016   1:42:00 PM    9163089847   No answer
Outbound   First Contact   1/12/2016   11:09:00 AM   9163089847   Disconnected number
Outbound   First Contact   1/12/2016   2:15:00 PM    9163089847   Disconnected number
Outbound   First Contact   1/12/2016   7:04:00 PM    9163089847   No answer
INBOUND    First Contact   1/12/2016   7:45:00 PM    .            CustomerContact       Debit Card
Outbound   First Contact   1/15/2016   10:14:00 AM   9163089847   Disconnected number
Outbound   First Contact   1/15/2016   1:53:00 PM    9163089847   Disconnected number
Outbound   First Contact   1/15/2016   7:03:00 PM    9163089847   Answering machine
Outbound   First Contact   2/10/2016   11:04:00 AM   9163089847   Answering machine
Outbound   First Contact   2/10/2016   2:22:00 PM    9163089847   Disconnected number
Outbound   First Contact   2/11/2016   10:57:00 AM   9163089847   Answering machine
Outbound   First Contact   2/11/2016   1:45:00 PM    9163089847   Disconnected number
Outbound   First Contact   2/11/2016   2:58:00 PM    9163089847   Disconnected number
Outbound   First Contact   2/12/2016   11:44:00 AM   9163089847   Disconnected number
Outbound   First Contact   2/12/2016   1:14:00 PM    9163089847   Answering machine
Outbound   First Contact   2/13/2016   11:34:00 AM   9163089847   Answering machine
Outbound   First Contact   2/13/2016   1:33:00 PM    9163089847   Disconnected number
Outbound   First Contact   2/13/2016   3:12:00 PM    9163089847   Disconnected number
Outbound   First Contact   2/14/2016   9:49:00 AM    9163089847   Disconnected number
Outbound   First Contact   2/14/2016   11:40:00 AM   9163089847   Disconnected number
Outbound   First Contact   2/14/2016   12:46:00 PM   9163089847   Disconnected number
Outbound   TPUSA           5/23/2016   9:17:00 AM    9163089847   Answering machine




                                          CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000014
                    Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 5 of 16


Outbound   TPUSA   5/23/2016   12:39:00 PM   9163089847   NML Machine AMD No ID   No Message Left AMD No ID Customer
Outbound   TPUSA   5/23/2016   1:13:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/23/2016   1:44:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/23/2016   2:11:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/23/2016   2:46:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/23/2016   3:17:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/23/2016   3:50:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/24/2016   9:02:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/24/2016   9:29:00 AM    9163089847   Cust hung up in OUT
Outbound   TPUSA   5/24/2016   9:31:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/24/2016   12:59:00 PM   9163089847   Answering machine
Outbound   TPUSA   5/24/2016   1:31:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/24/2016   2:01:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/24/2016   2:34:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/24/2016   3:07:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   9:03:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   9:32:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   10:37:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/25/2016   1:10:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   1:40:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   2:09:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   2:49:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/25/2016   3:20:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   9:04:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   9:33:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   12:49:00 PM   9163089847   Answering machine
Outbound   TPUSA   5/26/2016   1:25:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   1:55:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   2:26:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   3:03:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/26/2016   3:45:00 PM    9163089847   NML Machine AMD No ID   No Message Left AMD No ID Customer
Outbound   TPUSA   5/27/2016   9:20:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/27/2016   10:14:00 AM   9163089847   Answering machine




                                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000015
                    Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 6 of 16


Outbound   TPUSA   5/27/2016   12:49:00 PM   9163089847   Answering machine
Outbound   TPUSA   5/27/2016   1:16:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/27/2016   1:42:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/27/2016   1:59:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/27/2016   2:26:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/27/2016   3:12:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/28/2016   9:28:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/28/2016   11:01:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/28/2016   12:33:00 PM   9163089847   Answering machine
Outbound   TPUSA   5/28/2016   1:10:00 PM    9163089847   NML Machine AMD No ID   Dead Air
Outbound   TPUSA   5/29/2016   9:06:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/29/2016   10:01:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/29/2016   11:04:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/29/2016   1:05:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/30/2016   9:35:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/30/2016   10:19:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/30/2016   10:50:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/30/2016   11:07:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/30/2016   11:21:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/30/2016   11:31:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/30/2016   11:40:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/30/2016   11:50:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/31/2016   9:36:00 AM    9163089847   Answering machine
Outbound   TPUSA   5/31/2016   10:34:00 AM   9163089847   Answering machine
Outbound   TPUSA   5/31/2016   12:57:00 PM   9163089847   Answering machine
Outbound   TPUSA   5/31/2016   1:47:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/31/2016   2:36:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/31/2016   3:37:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/31/2016   4:40:00 PM    9163089847   Answering machine
Outbound   TPUSA   5/31/2016   5:45:00 PM    9163089847   Answering machine
Outbound   TPUSA    6/1/2016   9:18:00 AM    9163089847   Answering machine
Outbound   TPUSA    6/1/2016   9:58:00 AM    9163089847   Answering machine
Outbound   TPUSA    6/1/2016   12:52:00 PM   9163089847   Answering machine




                                  CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000016
                   Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 7 of 16


Outbound   TPUSA   6/1/2016   1:30:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/1/2016   2:00:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/1/2016   2:44:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/1/2016   3:19:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/1/2016   4:11:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   9:02:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   9:23:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   12:35:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/2/2016   1:16:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   1:47:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   2:12:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   2:50:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/2/2016   3:47:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   9:04:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   9:47:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   12:47:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/3/2016   1:18:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   1:43:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   2:00:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   2:26:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/3/2016   3:04:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/4/2016   9:38:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/4/2016   10:28:00 AM   9163089847   Answering machine
Outbound   TPUSA   6/4/2016   11:06:00 AM   9163089847   Answering machine
Outbound   TPUSA   6/4/2016   12:57:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/4/2016   1:23:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/4/2016   1:51:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/5/2016   9:24:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/5/2016   9:55:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/5/2016   12:02:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/5/2016   12:38:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/5/2016   1:03:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/5/2016   1:23:00 PM    9163089847   Answering machine




                                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000017
                   Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 8 of 16


Outbound   TPUSA   6/5/2016   1:38:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   9:35:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   12:38:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/6/2016   1:01:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   1:24:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   1:42:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   2:01:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   2:22:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/6/2016   2:46:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   12:54:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/7/2016   1:36:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   2:15:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   2:48:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   3:22:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   4:09:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   5:04:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/7/2016   5:38:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/8/2016   9:50:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/8/2016   12:40:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/8/2016   1:08:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/8/2016   1:35:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/8/2016   1:54:00 PM    9163089847   NML Machine AMD No ID
Outbound   TPUSA   6/8/2016   1:55:00 PM    9163089847   NoMessageLeft           No Message Left AMD No ID Customer
Outbound   TPUSA   6/8/2016   2:13:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/8/2016   2:38:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/8/2016   3:00:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/9/2016   9:30:00 AM    9163089847   Answering machine
Outbound   TPUSA   6/9/2016   12:49:00 PM   9163089847   Answering machine
Outbound   TPUSA   6/9/2016   1:17:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/9/2016   1:43:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/9/2016   2:14:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/9/2016   2:48:00 PM    9163089847   Answering machine
Outbound   TPUSA   6/9/2016   3:19:00 PM    9163089847   Answering machine




                                 CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000018
                          Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 9 of 16


Outbound   TPUSA          6/9/2016   3:50:00 PM    9163089847   Answering machine
INBOUND    NA           11/12/2016   11:55:00 AM   .            CustomerContact     Direct Check
INBOUND    NA            1/12/2017   2:45:00 PM    .            CustomerContact     Direct Check
Outbound   iEnergizer    2/20/2017   9:54:00 AM    9163089847   No Message Left     No Message Left AMD No ID Customer
Outbound   iEnergizer    2/20/2017   1:05:00 PM    9163089847   No Message Left
                         2/20/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/20/2017   2:18:00 PM    9163089847   No Message Left
                         2/20/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/22/2017   1:54:00 PM    9163089847   No Message Left
Outbound   iEnergizer    2/22/2017   1:56:00 PM    9163089847   NoMessageLeft       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/22/2017   2:29:00 PM    9163089847   LM Machine AMD ID
                         2/22/2017                 9163089847                       No Message Left
Outbound   iEnergizer    2/22/2017   3:10:00 PM    9163089847   No Message Left
                         2/22/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/22/2017   4:54:00 PM    9163089847   LEFT MSG MACHINE
                         2/22/2017                 9163089847                       Message Left AMD No ID Customer
Outbound   iEnergizer    2/23/2017   10:49:00 AM   9163089847   No answer
Outbound   iEnergizer    2/23/2017   1:21:00 PM    9163089847   No Message Left
                         2/23/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/23/2017   1:54:00 PM    9163089847   No Message Left
                         2/23/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/23/2017   3:17:00 PM    9163089847   No Message Left
                         2/23/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/23/2017   5:28:00 PM    9163089847   LEFT MSG MACHINE
                         2/23/2017                 9163089847                       Message Left AMD No ID Customer
Outbound   iEnergizer    2/24/2017   10:03:00 AM   9163089847   No Message Left
Outbound   iEnergizer    2/24/2017   10:07:00 AM   9163089847   NoMessageLeft       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/24/2017   11:33:00 AM   9163089847   No Message Left
                         2/24/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer    2/24/2017   12:17:00 PM   9163089847   Answering machine
Outbound   iEnergizer    2/24/2017   2:45:00 PM    9163089847   LEFT MSG MACHINE
                         2/24/2017                 9163089847                       Message Left AMD No ID Customer
Outbound   iEnergizer    2/25/2017   9:49:00 AM    9163089847   No Message Left




                                        CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000019
                        Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 10 of 16


                        2/25/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/25/2017   10:46:00 AM   9163089847   No Message Left
Outbound   iEnergizer   2/25/2017   10:47:00 AM   9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/25/2017   11:39:00 AM   9163089847   AGENT NO ANSWSER
                        2/25/2017                 9163089847                      No Answer
Outbound   iEnergizer   2/25/2017   12:43:00 PM   9163089847   No Message Left
                        2/25/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/25/2017   1:48:00 PM    9163089847   LEFT MSG MACHINE
                        2/25/2017                 9163089847                      Message Left AMD No ID Customer
Outbound   iEnergizer   2/26/2017   10:32:00 AM   9163089847   No Message Left
                        2/26/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/26/2017   12:20:00 PM   9163089847   No Message Left
                        2/26/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/26/2017   1:21:00 PM    9163089847   No Message Left
                        2/26/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/26/2017   2:07:00 PM    9163089847   LEFT MSG MACHINE
                        2/26/2017                 9163089847                      Message Left AMD No ID Customer
Outbound   iEnergizer   2/27/2017   9:24:00 AM    9163089847   No Message Left
                        2/27/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/27/2017   10:15:00 AM   9163089847   No Message Left
                        2/27/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/27/2017   12:07:00 PM   9163089847   No Message Left
                        2/27/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/27/2017   12:39:00 PM   9163089847   LEFT MSG MACHINE
                        2/27/2017                 9163089847                      Message Left AMD No ID Customer
Outbound   iEnergizer   2/28/2017   10:16:00 AM   9163089847   No Message Left
Outbound   iEnergizer   2/28/2017   10:17:00 AM   9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/28/2017   10:54:00 AM   9163089847   No Message Left
                        2/28/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/28/2017   1:23:00 PM    9163089847   No Message Left
                        2/28/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   2/28/2017   2:52:00 PM    9163089847   LEFT MSG MACHINE
                        2/28/2017                 9163089847                      Message Left AMD No ID Customer




                                       CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000020
                        Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 11 of 16


Outbound   iEnergizer   3/1/2017   9:42:00 AM    9163089847   No Message Left
                        3/1/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/1/2017   10:40:00 AM   9163089847   No Message Left
                        3/1/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/1/2017   11:34:00 AM   9163089847   No Message Left
Outbound   iEnergizer   3/1/2017   12:40:00 PM   9163089847   LEFT MSG MACHINE
                        3/1/2017                 9163089847                       Message Left AMD No ID Customer
Outbound   iEnergizer   3/2/2017   9:35:00 AM    9163089847   No Message Left
                        3/2/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/2/2017   12:16:00 PM   9163089847   No Message Left
Outbound   iEnergizer   3/2/2017   1:51:00 PM    9163089847   No Message Left
                        3/2/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/2/2017   2:55:00 PM    9163089847   Left Msg POE Mach
                        3/2/2017                 9163089847                       Message Left AMD No ID Customer
Outbound   iEnergizer   3/4/2017   10:37:00 AM   9163089847   No Message Left
                        3/4/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/4/2017   12:00:00 PM   9163089847   No Message Left
                        3/4/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/4/2017   1:21:00 PM    9163089847   No Message Left
                        3/4/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/4/2017   2:03:00 PM    9163089847   No Message Left
                        3/4/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/4/2017   2:35:00 PM    9163089847   LEFT MSG MACHINE
Outbound   iEnergizer   3/5/2017   11:08:00 AM   9163089847   No Message Left
                        3/5/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/5/2017   12:27:00 PM   9163089847   No Message Left
                        3/5/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/5/2017   1:55:00 PM    9163089847   No Message Left
                        3/5/2017                 9163089847                       No Message Left AMD No ID Customer
Outbound   iEnergizer   3/5/2017   2:45:00 PM    9163089847   LEFT MSG MACHINE
                        3/5/2017                 9163089847                       Message Left AMD No ID Customer
Outbound   iEnergizer   3/6/2017   10:27:00 AM   9163089847   No Message Left
                        3/6/2017                 9163089847                       No Message Left AMD No ID Customer




                                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000021
                        Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 12 of 16


Outbound   iEnergizer   3/6/2017   1:36:00 PM    9163089847   No Message Left
                        3/6/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/6/2017   2:33:00 PM    9163089847   No Message Left
Outbound   iEnergizer   3/6/2017   4:16:00 PM    9163089847   No Message Left
                        3/6/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/6/2017   4:50:00 PM    9163089847   LEFT MSG MACHINE
Outbound   iEnergizer   3/6/2017   4:52:00 PM    9163089847   LMTC(Machine)      Message Left AMD No ID Customer
Outbound   iEnergizer   3/7/2017   9:54:00 AM    9163089847   No Message Left
                        3/7/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/7/2017   11:27:00 AM   9163089847   No Message Left
                        3/7/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/7/2017   1:20:00 PM    9163089847   No Message Left
                        3/7/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/7/2017   2:33:00 PM    9163089847   Busy signal
Outbound   iEnergizer   3/7/2017   3:56:00 PM    9163089847   LEFT MSG MACHINE
                        3/7/2017                 9163089847                      Message Left AMD No ID Customer
Outbound   iEnergizer   3/8/2017   9:43:00 AM    9163089847   No Message Left
                        3/8/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/8/2017   10:35:00 AM   9163089847   No Message Left
                        3/8/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/8/2017   12:00:00 PM   9163089847   No Message Left
                        3/8/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/8/2017   1:13:00 PM    9163089847   LEFT MSG MACHINE
                        3/8/2017                 9163089847                      Message Left AMD No ID Customer
Outbound   iEnergizer   3/9/2017   9:33:00 AM    9163089847   No Message Left
                        3/9/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/9/2017   10:35:00 AM   9163089847   No Message Left
                        3/9/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/9/2017   11:15:00 AM   9163089847   No answer
Outbound   iEnergizer   3/9/2017   11:59:00 AM   9163089847   No Message Left
                        3/9/2017                 9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/9/2017   1:37:00 PM    9163089847   No answer
Outbound   iEnergizer   3/9/2017   2:20:00 PM    9163089847   LEFT MSG MACHINE




                                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000022
                        Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 13 of 16


Outbound   iEnergizer   3/11/2017   11:03:00 AM 9163089847   No Message Left
                        3/11/2017               9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/11/2017   1:51:00 PM 9163089847    No Message Left
                        3/11/2017               9163089847                      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/12/2017   9:29:00 AM 9163089847    No Message Left
Outbound   iEnergizer   3/12/2017   10:30:00 AM 9163089847   NoMessageLeft      No Message Left AMD ID's Customer
Outbound   iEnergizer   3/12/2017   10:50:00 AM 9163089847   No Message Left
Outbound   iEnergizer   3/12/2017   11:51:00 AM 9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/12/2017   12:10:00 PM 9163089847   No Message Left
Outbound   iEnergizer   3/12/2017   12:59:00 PM 9163089847   LEFT MSG MACHINE
Outbound   iEnergizer   3/12/2017   1:11:00 PM 9163089847    NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/12/2017   2:00:00 PM 9163089847    LMTC(Machine)      Message Left AMD No ID Customer
Outbound   iEnergizer   3/13/2017   9:54:00 AM 9163089847    No answer
Outbound   iEnergizer   3/13/2017   10:56:00 AM 9163089847   No answer
Outbound   iEnergizer   3/13/2017   11:37:00 AM 9163089847   No answer
Outbound   iEnergizer   3/13/2017   12:27:00 PM 9163089847   No answer
Outbound   iEnergizer   3/13/2017   12:58:00 PM 9163089847   No answer
Outbound   iEnergizer   3/13/2017   1:30:00 PM 9163089847    No answer
Outbound   iEnergizer   3/13/2017   2:27:00 PM 9163089847    No answer
Outbound   iEnergizer   3/13/2017   4:18:00 PM 9163089847    No answer
Outbound   iEnergizer   3/14/2017   9:48:00 AM 9163089847    No Message Left
Outbound   iEnergizer   3/14/2017   10:35:00 AM 9163089847   No Message Left
Outbound   iEnergizer   3/14/2017   10:49:00 AM 9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/14/2017   11:34:00 AM 9163089847   No Message Left
Outbound   iEnergizer   3/14/2017   11:36:00 AM 9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/14/2017   12:35:00 PM 9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/14/2017   12:39:00 PM 9163089847   LEFT MSG MACHINE
Outbound   iEnergizer   3/14/2017   1:41:00 PM 9163089847    LMTC(Machine)      Message Left AMD No ID Customer
Outbound   iEnergizer   3/15/2017   9:03:00 AM 9163089847    AGENT NO ANSWSER
Outbound   iEnergizer   3/15/2017   10:05:00 AM 9163089847   NoAnswer           No Answer
Outbound   iEnergizer   3/15/2017   10:41:00 AM 9163089847   No Message Left
Outbound   iEnergizer   3/15/2017   11:42:00 AM 9163089847   NoMessageLeft      No Message Left AMD No ID Customer
Outbound   iEnergizer   3/15/2017   11:57:00 AM 9163089847   LEFT MSG MACHINE




                                      CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000023
                         Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 14 of 16


Outbound   iEnergizer    3/15/2017   1:00:00 PM    9163089847   LMTC(Machine)         Message Left AMD No ID Customer
Outbound   iEnergizer    3/16/2017   9:00:00 AM    9163089847   No Message Left
Outbound   iEnergizer    3/16/2017   9:32:00 AM    9163089847   No Message Left
Outbound   iEnergizer    3/16/2017   10:01:00 AM   9163089847   NoMessageLeft         No Message Left AMD No ID Customer
Outbound   iEnergizer    3/16/2017   10:12:00 AM   9163089847   No Message Left
Outbound   iEnergizer    3/16/2017   10:33:00 AM   9163089847   NoMessageLeft         No Message Left AMD No ID Customer
Outbound   iEnergizer    3/16/2017   10:52:00 AM   9163089847   LEFT MSG MACHINE
Outbound   iEnergizer    3/16/2017   11:13:00 AM   9163089847   NoMessageLeft         No Message Left AMD No ID Customer
Outbound   iEnergizer    3/16/2017   11:54:00 AM   9163089847   LMTC(Machine)         Message Left AMD No ID Customer
Outbound   GC Services   3/18/2017   9:32:00 AM    9163089847   No answer
Outbound   GC Services   3/18/2017   10:55:00 AM   9163089847   No answer
Outbound   GC Services   3/18/2017   11:52:00 AM   9163089847   No answer
Outbound   GC Services   3/18/2017   12:48:00 PM   9163089847   No answer
Outbound   GC Services   3/18/2017   1:33:00 PM    9163089847   Answering machine
Outbound   GC Services   3/19/2017   9:26:00 AM    9163089847   Disconnected number
Outbound   GC Services   3/19/2017   10:24:00 AM   9163089847   Disconnected number
Outbound   GC Services   3/19/2017   11:24:00 AM   9163089847   Disconnected number
Outbound   GC Services   3/19/2017   12:58:00 PM   9163089847   No answer
Outbound   GC Services   3/19/2017   2:16:00 PM    9163089847   No answer
Outbound   GC Services   3/20/2017   9:47:00 AM    9163089847   No answer
Outbound   GC Services   3/20/2017   11:37:00 AM   9163089847   No answer
Outbound   GC Services   3/20/2017   1:03:00 PM    9163089847   No answer
Outbound   GC Services   3/20/2017   2:55:00 PM    9163089847   Answering machine
Outbound   GC Services   3/20/2017   3:49:00 PM    9163089847   No answer
Outbound   GC Services   3/20/2017   7:28:00 PM    9163089847   No answer
Outbound   GC Services   3/21/2017   9:17:00 AM    9163089847   No answer
Outbound   GC Services   3/21/2017   10:38:00 AM   9163089847   Answering machine
Outbound   GC Services   3/21/2017   1:11:00 PM    9163089847   Answering machine
Outbound   GC Services   3/21/2017   2:26:00 PM    9163089847   No answer
Outbound   GC Services   3/21/2017   3:31:00 PM    9163089847   No answer
Outbound   GC Services   3/21/2017   5:16:00 PM    9163089847   No answer
Outbound   GC Services   3/21/2017   6:07:00 PM    9163089847   No answer
Outbound   GC Services   3/23/2017   9:12:00 AM    9163089847   Answering machine




                                        CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000024
                           Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 15 of 16


Outbound   GC Services     3/23/2017   10:54:00 AM   9163089847   Answering machine
Outbound   GC Services     3/23/2017   1:07:00 PM    9163089847   Answering machine
Outbound   GC Services     3/23/2017   5:11:00 PM    9163089847   Answering machine
Outbound   GC Services     3/24/2017   9:07:00 AM    9163089847   Answering machine
Outbound   GC Services     3/24/2017   10:12:00 AM   9163089847   Answering machine
Outbound   GC Services     3/24/2017   11:15:00 AM   9163089847   Answering machine
Outbound   GC Services     3/24/2017   12:05:00 PM   9163089847   Answering machine
Outbound   GC Services     3/24/2017   1:11:00 PM    9163089847   Answering machine
Outbound   GC Services     3/24/2017   2:19:00 PM    9163089847   Answering machine
Outbound   GC Services     3/24/2017   4:31:00 PM    9163089847   Answering machine
Outbound   GC Services     3/25/2017   9:10:00 AM    9163089847   Answering machine
Outbound   GC Services     3/25/2017   10:04:00 AM   9163089847   Answering machine
Outbound   GC Services     3/25/2017   11:17:00 AM   9163089847   Answering machine
Outbound   GC Services     3/25/2017   12:27:00 PM   9163089847   Answering machine
Outbound   GC Services     3/25/2017   1:26:00 PM    9163089847   Answering machine
Outbound   GC Services     3/26/2017   9:45:00 AM    9163089847   Answering machine
Outbound   GC Services     3/26/2017   1:06:00 PM    9163089847   Line Idle After Dial
Outbound   GC Services     3/26/2017   2:48:00 PM    9163089847   Answering machine
Outbound   First Contact    4/8/2017   10:19:00 AM   9163089847   Answering machine
Outbound   First Contact    4/8/2017   12:57:00 PM   9163089847   No Message Left         No Message Left
Outbound   First Contact    4/8/2017   2:46:00 PM    9163089847   NML Machine AMD No ID   No Message Left AMD No ID Customer
Outbound   First Contact    4/8/2017   7:15:00 PM    9163089847   Answering machine
Outbound   First Contact    4/8/2017   7:34:00 PM    9163089847   Answering machine
Outbound   First Contact    4/9/2017   9:05:00 AM    9163089847   Answering machine
Outbound   First Contact    4/9/2017   11:37:00 AM   9163089847   Answering machine
Outbound   First Contact    4/9/2017   3:18:00 PM    9163089847   Answering machine
Outbound   First Contact    4/9/2017   6:17:00 PM    9163089847   Answering machine
Outbound   First Contact   6/10/2017   10:49:00 AM   9163089847   Answering machine
Outbound   First Contact   6/10/2017   12:54:00 PM   9163089847   NML Machine AMD No ID
Outbound   First Contact   6/10/2017   2:14:00 PM    9163089847   NML Machine AMD No ID
Outbound   First Contact   6/10/2017   5:52:00 PM    9163089847   Answering machine
Outbound   First Contact   6/10/2017   6:42:00 PM    9163089847   Answering machine
Outbound   First Contact   6/11/2017   9:03:00 AM    9163089847   NML Machine AMD No ID




                                          CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000025
                           Case 2:17-cv-01512-JAM-DB Document 55-3 Filed 10/09/18 Page 16 of 16


Outbound   First Contact   6/11/2017   11:04:00 AM   9163089847   Answering machine
Outbound   First Contact   6/11/2017   12:36:00 PM   9163089847   Answering machine
Outbound   First Contact   6/11/2017   2:52:00 PM    9163089847   Answering machine
Outbound   First Contact   6/11/2017   4:33:00 PM    9163089847   NML Machine AMD No ID
Outbound   First Contact   6/12/2017   11:49:00 AM   9163089847   Answering machine
Outbound   First Contact   6/12/2017   1:57:00 PM    9163089847   Answering machine
Outbound   First Contact   6/12/2017   6:21:00 PM    9163089847   Answering machine
Outbound   First Contact   6/12/2017   7:14:00 PM    9163089847   Answering machine
Outbound   First Contact   6/12/2017   7:49:00 PM    9163089847   NML Machine AMD No ID
Outbound   First Contact   6/13/2017   9:32:00 AM    9163089847   Answering machine
Outbound   First Contact   6/13/2017   11:09:00 AM   9163089847   Answering machine
INBOUND    First Contact   6/13/2017   2:43:00 PM    .            CustomerContact




                                          CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER - COB-NL-000026
